TANG, Circuit Judge,
concurring in part, dissenting in part:
I concur in the judgment of my colleagues in all but one respect. I do not believe the district court’s remand of the state law claims is reviewable on appeal, and therefore I respectfully dissent from that portion of the majority’s opinion.
The district court remanded to state court the claims for defamation and intentional infliction of emotional distress. Generally an order of remand is not reviewable by the court of appeals. 28 U.S.C. § 1447(d); Gravitt v. Southwestern Bell Tel Co., 430 U.S. 723, 97 S.Ct. 1439, 52 L.Ed.2d 1 (1977); Thermtron Prod., Inc. v. Hermansdorfer, 423 U.S. 336, 351-52, 96 S.Ct. 584, 593, 46 L.Ed.2d 542 (1976). The only exception to the non-reviewability rule is that we have held section 1447(d) bars review only of remand orders based on the statutory grounds established in section 1447(c), namely improvident removal and lack of jurisdiction. Clorox Co. v. United States Dist. Court, 779 F.2d 517, 520 (9th Cir.1985).
In Clorox we said that when “a district court’s remand order is based on a resolution of the merits of some matter of substantive law ‘apart from any jurisdictional decision,’ section 1447(d) does not foreclose appellate review of that decision.” Id. at 520 (quoting Pelleport Investors, Inc. v. Budco Quality Theatres, Inc., 741 F.2d 273, 276 (9th Cir.1984)). In this case the district court’s decision was strictly a jurisdictional decision and thus we have no power to review it, even though it was an erroneous decision.
The district court explicitly announced that the tort counts were improvidently removed because they are not preempted by federal law. Although erroneous, this remand order is insulated from review because the court purports to remand on section 1447(c) grounds. Thermtron, 423 U.S. at 343-44, 96 S.Ct. at 589-90. I agree with other circuit courts that have found remand orders reviewable only when district courts expressly rely on non-section 1447(c) grounds for remand. See, e.g., In re Romulus Community Schools, 729 F.2d 431, 435 (6th Cir.1984) (remand order reviewable because the district court expressly relied on reasons for a remand other than those specified by statute); Loftin v. Rush, 767 F.2d 800, 802 (11th Cir.1985) (if district court dismisses the federal component and then implies that without it the case was removed improvidently and without jurisdiction the remand is not reviewable); Royal v. State Farm Fire & Cas. Co., 685 F.2d 124, 126 (5th Cir.1982) (Thermtron exception applies only when the district court has affirmatively stated and relied upon a non-1447(c) ground for remand).